J.   S33043/19


NON-PRECEDENTIAL DECISION            - SEE SUPERIOR COURT I.O.P.       65.37
COMMONWEALTH OF PENNSYLVANIA            :      IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                    v.

KEVIN DALE FLOYD,                                  No. 87 MDA 2019

                         Appellant


           Appeal from the PCRA Order Entered December 20, 2018,
               in the Court of Common Pleas of Luzerne County
              Criminal Division at Nos. CP-40-CR-0003956-2003,
              CP-40-CR-0003957-2003, CP-40-CR-0003958-2003,
              CP-40-CR-0003959-2003, CP-40-CR-0003960-2003


BEFORE:     LAZARUS, J., OTT, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED AUGUST 12, 2019

        Kevin Dale Floyd appeals from the December 20, 2018 order entered by

the Luzerne County Court of Common Pleas denying his petition filed pursuant

to the Post Conviction Relief Act ("PCRA"), 42 Pa.C.S.A. §§ 9541-9546. After

careful review, we quash appellant's appeal.

        On September 15, 2003, November 21, 2003, and December 2, 2003,

the Commonwealth charged appellant with numerous offenses relating to child

abuse across five separate trial court dockets.   On May 3, 2004, appellant

entered guilty pleas in all five dockets for the following charges: two counts

each of indecent assault of person less than 13 years of age and possession

of child pornography; four counts of involuntary deviate sexual intercourse
J.   S33043/19

(forcible compulsion); and one count of aggravated indecent assault.' The

trial court sentenced appellant to an aggregate term of 13 to 30 years'

imprisonment, to be followed by 24 years' probation. The trial court also found

appellant to be          a    sexually violent predator pursuant to Megan's Law II,

42 Pa.C.S.A.        §    9791       et seq. (repealed).    This court affirmed appellant's

judgment of sentence.                 Commonwealth v. Floyd,          No. 1319 MDA 2004,

unpublished memorandum (Pa.Super. filed April 25, 2005). Appellant did not

file   a    petition for allowance of appeal with the Supreme Court of Pennsylvania.

            On April 25, 2018, appellant filed a          pro se   PCRA   petition. The PCRA

court subsequently appointed counsel, Jeffrey Yelen, Esq., to represent

appellant.        Attorney Yelen filed       a   brief in support of appellant's petition on

May 30, 2018.            On September 27, 2018, the PCRA court filed a notice of

intention to dismiss appellant's PCRA petition without                a   hearing pursuant to

Pa.R.Crim.P. 907.             The PCRA court dismissed appellant's PCRA petition on

December 20, 2018.

            Appellant filed    a    timely notice of appeal on January 7, 2019. The     PCRA

court granted appellant's motion for the appointment of appellate counsel and

appointed Matthew              P.   Kelly, Esq., to represent appellant.     On January 29,

2019, we issued an order directing appellant to show cause why his appeal

should         not be quashed            pursuant to    our supreme court's       holding   in




'      18    Pa.C.S.A.    §§        3126(a)(7), 6312(d), 3123(a)(1), and 3125(a)(1),
respectively.

                                                  _2
J.   S33043/19

Commonwealth v. Walker, 185 A.3d 969               (Pa. 2018).   Appellant filed   a


timely response, and this court discharged the rule to show cause, referring

the issue to the merits panel. Attorney Kelly subsequently filed an application

to withdraw as counsel on April 22, 2019.

        Before we address appellant's issues on appeal, we must first address

whether appellant filed   a   notice of appeal in compliance with the requirements

set forth in the Pennsylvania Rules of Appellate Procedure and Walker. The

official note to Rule 341 of the Rules of Appellate Procedure provides as

follows:

             Where, however, one or more orders resolves issues
             arising on more than one docket or relating to more
             than one judgment, separate notices of appeal must
             be filed. Commonwealth v. C.M.K., 932 A.2d 111,
             113 & n.3 (Pa.Super. 2007) (quashing appeal taken
             by single notice of appeal from order on remand for
             consideration under Pa.R.Crim.P. 607 of two persons'
             judgments of sentence).

Pa.R.A.P. 341, Official Note.

             [In Walker,] our Supreme Court held - unequivocally
             - that "prospectively, where a single order resolves
             issues arising on more than one docket,separate
             notices of appeal must be filed for each case."
             [Walker, 185 A.3d at 971] (emphasis added). The
             Supreme Court observed that the Official Note to
             Rule 341 of the Pennsylvania Rules of Appellate
             Procedure "provides        a   bright -line mandatory
             instruction to practitioners to file separate notices of
             appeal," and accordingly, determined that "the
             failure to do so requires the appellate court to
             quash the appeal." Walker, at 976-77 (emphasis
             added).     Because this mandate was contrary to
             decades of case law, the Supreme Court specified that



                                         -3
J.   S33043/19

              the requirement would apply only to appeals filed
              after June 1, 2018, the date Walker was filed. Id.

Commonwealth v. Nichols,                     A.3d     ,   2019 WL 1783645, at *2

(Pa.Super. April 24, 2019); see also Commonwealth v. Williams, 206 A.3d
573, 575-576 (Pa.Super. 2019).

        Here, Attorney Kelly filed     a   notice of appeal on appellant's behalf on

January 7, 2019-well after Walker was announced.                   As noted above,

appellant was required to file     a   separate notice of appeal for each trial court

docket number.       Appellant filed only one notice of appeal, averring that

Walker was not applicable because the case "originates from one criminal
defendant in one single matter." (Appellant's response to rule to show cause,

2/5/19.) This claim     is belied by       our case law, as Walker and its progeny

make no such exception. See Nichols, 2019 WL 1783645 at *2; Williams,
206 A.3d at 575-576. We therefore quash appellant's appeal. Attorney Kelly's

application to withdraw   is   denied, as it is now moot.

       Appeal quashed. Application to withdraw denied as moot.


Judgment Entered.




Joseph D. Seletyn,
Prothonotary

Date: 08/12/2019




                                            -4